Citation Nr: 0514973	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  01-00 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to increased (compensable) rating for right 
ear hearing loss.

2.  Entitlement to an effective date earlier than September 
30 2002, for the grant of non service connected (NSC) 
pension. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty for training from January 
1966 to May 1966, with additional Reserve service until July 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.   

In January 2002, the veteran was afforded a videoconference 
hearing before a Veterans Law Judge on the first issue 
identified above.  Thereafter, he perfected his appeal to the 
Board on the second issue identified above and asked for 
another hearing.  He was afforded an additional hearing 
before the undersigned in March 2005.  At that time, the 
veteran was informed that the judge that had conducted his 
hearing in 2002 had recently retired, and the undersigned 
would now take jurisdiction of both claims.  Thus, the Board 
may proceed with disposition of the claims.  The Board notes 
a hearing was also held in June 2004 with a Decision Review 
Officer at the RO, and that transcript is also in the file.

The appeal for increased (compensable) rating for hearing 
loss of the right ear is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the effective date claim and has 
notified him of the information and evidence necessary to 
substantiate his claim.

2.  There was no informal claim, formal claim, or written 
intent to file a claim for entitlement to pension benefits 
received by VA prior to September 30, 2002.


CONCLUSION OF LAW

An effective date earlier than September 30, 2002, cannot be 
assigned for the grant of nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.16, 4.17 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in July 
2003.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In addition, by virtue of a January 2004 
letter and the statement of the case (SOC), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's July 2003 letter requested that the veteran send in 
the information and evidence identified in the letter.  He, 
in fact, did so.  There is no allegation from the veteran 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was done in this 
case since the July 2003 letter was provided prior to the 
January 2004 denial of an earlier effective date. 

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The RO obtained the records that the 
Social Security Administration used in granting the veteran 
disability benefits.  The record does not suggest that there 
are any other records that need to be obtained in connection 
with his claim for an earlier effective date.  The veteran 
was repeatedly told by the RO that the specific evidence 
needed in this case was documentation showing a pension claim 
was filed earlier than September 2002.  He alleges he has 
some type of letter showing this was done, and was advised at 
the 2004 DRO hearing to submit such a letter.  He was further 
advised by the undersigned to contact his former attorney and 
request a complete copy of his records if he felt there was 
relevant evidence outstanding. 

The Board is aware that the RO did not provide the veteran 
with a VA examination in connection with his claim for an 
earlier effective date.  However, the issue before the Board 
is whether an effective date earlier than September 30, 2002, 
is warranted for the grant of pension benefits.  The Board 
finds that VA was not under an obligation to have the veteran 
examined for the purposes of this claim, as such is not 
necessary to make a decision as to when he filed his claim.

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


Earlier effective date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for pension shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); see 38 C.F.R. 3.400.

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim for pension may be 
considered to be a claim for compensation.  38 C.F.R. § 
3.151(a).  Under 38 C.F.R. § 3.155(a), the claimant or a 
representative of the claimant can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

On September 30, 2002, the veteran filed for pension 
benefits.  The Social Security Administration records are in 
the claims file and show that it found that the veteran had 
become "disabled" under its rules some time earlier.

The RO has granted pension benefits as of the date of the 
September 30, 2002 claim.  The veteran has asserted that his 
pension should be awarded retroactive to 1993 or when he 
became totally disabled.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date earlier than September 30, 2002, for the grant 
of pension benefits.  Here, the law and regulation state that 
the effective date for a claim for pension will be the date 
of claim or date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Thus, even if 
entitlement arose prior to the date of claim, the later date 
is the controlling date that would be the governing 
consideration in assessing the effective date appropriately 
to be assigned in this case.  The Board is bound by the 
applicable statutes and regulations pertaining to VA. 38 
C.F.R. § 19.5.  Additionally, the Board notes that the laws 
of the Social Security Administration are not binding and 
conclusive upon VA.  For the reasons stated above, an 
effective date earlier than September 30, 2002, cannot be 
granted.

The Board has considered that the regulation allows a claim 
for compensation to also be a claim for pension benefits, see 
38 C.F.R. §3.151, and consideration has also been extended to 
the question of whether there was an informal claim for 
pension benefits filed prior to September 30, 2002, see 38 
C.F.R. § 3.155(a).  

The veteran filed two VA Form 21-526, Veteran's Application 
for Compensation or Pension, in 1993.  VA is not 
automatically required to treat every compensation claim as 
also being a pension claim and vise versa.  38 C.F.R. 
§ 3.151(a) (. . . a claim for pension may be considered a 
claim for compensation) (emphasis added).  Rather, the 
Secretary has to exercise his discretion under the regulation 
in accordance with the contents of the application and the 
evidence in support of it.  See Stewart v. Brown, 10 Vet. 
App. 15, 18 (1997); see also Willis v. Brown, 6 Vet. App. 
433, 435 (1994) (the operative word "may," in the 
regulation, clearly indicates discretion).  38 U.S.C.A. 
§ 5101(a) mandates that a claim must be filed in order for 
any type of benefit to accrue or be paid.  Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).  Therefore, before the RO 
can adjudicate an original claim for benefits, the claimant 
must submit a written document identifying the benefit and 
expressing some intent to seek it.  

The Board finds that the 1993 applications indicated that the 
veteran was seeking compensation only.  Specifically, when 
asked for the nature of the sickness or disease or injury for 
which his claim was made and the date it began, the veteran 
asserted it was several disorders, which had purportedly 
begun in basic training (some decades earlier, while the 
veteran was still in service).  The veteran's 1993 
applications were not what could reasonably be considered a 
claim for pension benefits, as there is nothing within the 
four corners of those documents that showed an intent to file 
a claim for pension benefits.  The application forms he filed 
in 1993 specifically lined-out portions of those applications 
relating to claims for pension benefits.  The veteran clearly 
indicated that he was seeking benefits for a disability that 
had started in service.  The veteran is correct that this 
application form can be used to apply for compensation or 
pension, or both, but it is clear from his application forms 
that he was applying for disability compensation only.  Under 
the facts in this case, VA was not obligated to consider any 
of the veteran's claims for compensation as a claim for 
pension.  

The veteran also highlights portions of official VA forms and 
examination reports entitled "Compensation and Pension," 
arguing the inclusion of the word pension on these documents 
means a claim for pension benefits was pending.  This is 
incorrect.  "Compensation and Pension" is merely the name 
for the part of VA that adjudicates such claims.

The record has been carefully reviewed, but there is nothing 
in the record to indicate that there was an informal claim 
for pension benefits filed prior to the formal claim on 
September 30, 2002.  The Board finds that, based upon the 
reasons stated above, the RO was correct in assigning the 
effective date of September 30, 2002, as that is the date the 
veteran filed a claim for nonservice- connected pension 
benefits.

The Board notes that there is nothing in the claims file to 
show that the veteran met the requirements for a retroactive 
effective date for pension benefits.  See 38 U.S.C.A. § 
5110(b)(3)(A), (B) (West 2002) (if the veteran was prevented, 
by reasons of a disability which was so incapacitating, from 
applying for pension benefits for a period of at least 30 
days beginning on the date on which he became permanently and 
totally disabled, the effective date will be the date of 
application for the benefits or the date on which he became 
permanently and totally disabled, provided that the veteran 
applies for a retroactive award within one year from such 
date, whichever is to the advantage of the veteran).

Aside from these claimed circumstances, however, the law and 
regulations are explicit regarding effective dates for 
pension.  A claim in the form specified by the Secretary is a 
prerequisite to such benefits.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. §§ 3.151, 3.1(p) (2004).  There is no 
waiver of this requirement on the basis that the veteran was 
misinformed by someone, even a government employee, or was 
otherwise without knowledge of the requirement.  See e.g. 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (erroneous advice 
given by a government employee cannot be used to estop 
government from denying benefits).

The veteran also claims that his former attorney was to have 
filed the claim in 1993, but the records do not reflect that 
any such application was made.  In the absence of any such 
application of record, the Board is without authority to act 
upon this allegation.  Moreover, the Board observes that the 
power of attorney designating his former representative was 
dated several years after 1993.  The veteran also argues that 
the fact his former attorney is no longer allowed to 
represent claimants before VA should raise doubt that the 
attorney failed to file all appropriate claims on the 
veteran's behalf.  There is no doubt, however, that the 1993 
application forms reflected an intent to apply for 
compensation, not pension, and none of the documents received 
from the former attorney or from the veteran before 2002 
mention anything about a pension claim.

Finally, the veteran essentially argues that all claimants 
should be presumed by VA to be applying for any and all 
benefits.  The veteran is arguing that the RO should have 
predicted that he wanted to file a pension claim based on 
evidence showing he was no longer employed.  The mere 
presence of such evidence does not establish an intent on the 
part of the veteran to seek a particular benefit.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed, and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  38 U.S.C. § 7722(c) does require 
that VA "distribute full information to eligible veterans 
and eligible dependents regarding all benefits and services 
to which they may be entitled under laws administered by the 
Department . . ."  However, there are no statutory 
provisions allowing a grant of retroactive benefits based on 
a failure to provide information concerning benefit 
eligibility under 38 U.S.C. § 7722.  See also Andrews v. 
Principi, 351 F.3d1134 (Fed.Cir. 2003). 

Based upon the reasons stated above, the Board finds that 
preponderance of the evidence is against the grant of an 
effective date earlier than September 30, 2002, for the grant 
of pension benefits, and there is no doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than September 30, 
2002, for the establishment of NSC pension is denied. 


REMAND

An April 2000 BVA decision, in pertinent part, established 
entitlement to service connection for right ear hearing loss, 
and service connection for left ear hearing loss was also 
denied at that time.  A May 2000 rating action effectuated 
that determination with a noncompensable rating assigned at 
that time, effective from July 13, 1993, and the present 
appeal ensued.  The veteran contends that a higher evaluation 
is warranted for his service-connected right ear hearing 
loss.  

The veteran's VA treatment records are in his claims file, as 
printed from VA's computerized medical records system.  The 
veteran vehemently asserts, however, that his VA audiologist 
has records that are separate from VA's computerized records, 
and that the audiologist told him the records would be 
provided only if VA requested them.  It cannot be said, at 
this point, that VA has satisfied its duty to assist the 
veteran in developing his claim when he insists relevant 
treatment records exist that are not in his file.  Therefore, 
despite the additional delay, further development is needed 
to assure the record is complete.

Furthermore, there has been a change in the law that the RO 
has not yet considered.  Under the prior version of 
38 U.S.C.A. § 1160, implemented at 38 C.F.R. § 3.383 (2002), 
compensation is payable for the combinations of service-
connected and nonservice-connected disabilities specified in 
paragraphs (a)(1) through (a)(5) of that section as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.  38 U.S.C.A. § 1160 was amended by the 
Veterans Benefits Act of 2002, Pub. L. 107-330, Title I, 
Section 103, 116 Stat. 2821, effective December 6, 2002.  In 
particular, the phrase "total deafness" in the nonservice-
connected ear was changed to "deafness."  If the service-
connected ear is 10 percent or more disabling, the deafness 
of the nonservice-connected ear (whether total or partial) is 
considered in assigning the proper rating.  Congressional 
documents concerning enactment of Pub. L. 107-330 indicate 
that the intention was to allow VA to consider the hearing 
impairment of the nonservice-connected ear when assigning a 
rating.  See Senate Report 107-234 (August 1, 2002).  
38 C.F.R. § 3.383 has been amended to incorporate the changes 
to 38 U.S.C.A. § 1160, retroactive to December 6, 2002.  See 
69 Fed. Reg. 48148 (August 9, 2004).  It is not known whether 
the amended law will result in a compensable rating for the 
veteran, but the Board cannot consider this question in the 
first instance.

VA examinations were provided to the veteran in 2000 and 
2002.  Both reports reflect results not acceptable for rating 
purposes.  The veteran has a duty to comply with VA's 
attempts to develop his claim, such as reporting for and 
undergoing official examination.  Since it is necessary to 
remand this claim for the reasons given above, the Board will 
give him another opportunity to undergo examination.

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  Contact L.K., audiologist, at the VA 
Medical Center in Little Rock and request 
that he provide copies of any records for 
the veteran that he has in his personal 
files, as opposed to those present in 
VA's computerized medical record system.  
Also, obtain any audiology treatment 
records from Little Rock from May 2004 to 
the present.  

If L.K. does not respond or is unable to 
provide such records, advise the veteran 
of such and give him an opportunity to 
obtain the records himself.

2.  After obtaining the above VA 
treatment records, to the extent 
available, schedule the veteran for VA 
examination for hearing impairment.  The 
claims file should be reviewed by the 
examiner and the fact that such review 
was undertaken should be documented.  The 
examiner should specifically comment as 
to any reason why any test result or 
portion thereof is not obtainable.

In the event that the use of the speech 
discrimination test is not appropriate, 
the examiner should so certify in 
accordance with 38 C.F.R. § 4.85(c) 
(2004).  

3.  The examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, corrective procedures should 
be implemented.

4.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  In doing so, the RO should 
consider the statutory and regulatory 
amendments discussed above concerning 
rating unilateral hearing loss.  If the 
benefits sought are not granted, the 
appellant should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


